

	

		II

		109th CONGRESS

		1st Session

		S. 1330

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 29, 2005

			Mrs. Clinton (for herself,

			 Mr. Smith, Mr.

			 Martinez, Mr. Reed, and

			 Mr. Durbin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to provide incentives for employer-provided employee housing assistance, and

		  for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Housing America's Workforce

			 Act.

		2.Findings and

			 Purposes

			(a)FindingsThe Congress finds the following:

				(1)Resurgent housing markets are pricing out

			 low- and moderate-income families and are producing few lower-cost units.

			 Housing production has failed to keep pace with job growth, also sending

			 housing prices sky-high.

				(2)In many markets, housing costs have far

			 outgrown the rate of inflation and the gap between wages and housing costs is

			 widening, pushing affordable housing beyond the reach of an increasing number

			 of working families.

				(3)Low- and moderate-income working

			 families—especially in hot market areas—face extraordinary

			 difficulty finding affordable housing.

				(4)Despite the lowest mortgage rates in our

			 Nation’s history and Federal investments in rental housing and homebuyer

			 assistance, millions of working families still find it extremely difficult to

			 rent or purchase a home.

				(5)The United States Department of Housing and

			 Urban Development (HUD) considers housing affordable when a family spends no

			 more than 30 percent of its monthly income on rent and utilities. Entry-level

			 wage earners with annual incomes of up to $30,000 spending no more than 30

			 percent of their income on rent can afford to pay up to $750 for rent. In the

			 high job-growth areas, such rents are not readily available.

				(6)According to a study by the Center for

			 Housing Policy in Washington, DC, the latest data available shows that in 2003,

			 approximately 5 million families paid more than half of their income for

			 housing or lived in dilapidated conditions, or both. This was despite the fact

			 they were working full time jobs. Moreover, the number of working families with

			 critical housing problems has increased 67 percent between 1997 and

			 2003.

				(7)Affordable housing is the key to creating

			 and sustaining healthy, economically vibrant communities.

				(8)Many workers who fill jobs that provide the

			 backbone of our communities—teachers, firefighters, police officers, hotel and

			 restaurant workers—often cannot afford to live in the communities in which they

			 serve.

				(9)This has led to longer commutes resulting

			 in increased traffic and pollution, lost productivity, and family stress.

			 High-cost housing markets also hurt the ability of our businesses to attract

			 new talent and the ability of our cities to attract new business.

				(10)The lack of affordable housing, and

			 resulting high housing costs in major regional economies across the United

			 States have been shown to cause or contribute to labor shortages by acting as a

			 brake on the in-migration of new employees while spurring out-migration of both

			 workers and employers.

				(11)Both the public and private sectors have

			 recognized employer-assisted housing (EAH) programs as a strategy that can be

			 tailored to address regional jobs-housing imbalances, revitalize communities,

			 and support smart growth practices.

				(12)For employees working in places where

			 housing is unaffordable or scarce, or both and for those employers operating in

			 distressed communities or who are having difficulty recruiting and retaining

			 workers in locales where housing is unaffordable or scarce, employer-assisted

			 housing can be a very much desired benefit and a cost-effective business

			 strategy; and there are millions of employees and thousands of business that

			 fit into this category.

				(13)Employer-assisted housing is an innovative

			 local solution that has increased affordable housing opportunities for

			 thousands of working families across America while benefitting the

			 economy.

				(14)According to findings of the Rutgers

			 University American Affordable Housing Institute, employer-assisted housing

			 increases productivity by reducing commuting time as well as saves money on

			 recruitment and retention.

				(15)Surveys and research on employer attitudes

			 towards employer-assisted housing report that employers continue to have

			 difficulty obtaining information about employer-assisted housing. As a result,

			 firms have difficulty assessing the costs of a housing benefit program.

				(16)In most parts of the country, EAH has not

			 been actively promoted by human resources professionals, the mainstream housing

			 industry, including lenders, buildings and real estate professionals, or by the

			 affordable housing industry, led by community-based nonprofit organizations and

			 national intermediaries.

				(17)The future growth of employer-assisted

			 housing programs will remain dependent upon increasing individual employer

			 knowledge of these programs.

				(18)Employer-assisted housing programs promise

			 to be another creative solution in the search for more affordable housing. EAH

			 programs will not solve the Nation’s housing problems but such programs do seek

			 to address the challenge from a new perspective and allow the private sector to

			 play a direct role in promoting housing affordability. Additionally, EAH

			 programs can help to promote redevelopment and reinvestment in distressed

			 communities.

				(19)Federal tax laws, with some exception, do

			 not currently allow employees to exclude housing assistance received from an

			 employer from their taxable income. By excluding the housing assistance from an

			 employees’ taxable income, the employee receives the full value of the housing

			 benefit.

				(b)PurposesThe purposes of this Act are as

			 follows:

				(1)To expand affordable housing opportunities

			 to low- and moderate-income working individuals and families.

				(2)To encourage employers, counties, and

			 municipalities to invest in employer-assisted housing programs.

				(3)To amend the Internal Revenue Code of 1986

			 to provide a tax credit to partially offset the costs of employer-assisted

			 housing programs and to exclude from income amounts received by an employee

			 from an employer as assistance towards the purchase of a principal residence

			 and towards rental housing.

				(4)To develop programs to publicize the

			 employer-assisted housing concept and for outreach efforts to high-potential

			 employers.

				3.Tax credit for

			 employer-provided employee housing assistance

			(a)In

			 generalSubpart D of part IV

			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 business related credits) is amended by adding at the end the following new

			 section:

				

					45J.Employer-provided

				employee housing assistance

						(a)Allowance of

				credit

							(1)In

				generalFor purposes of

				section 38, the employer-provided employee housing assistance credit determined

				under this section for any taxable year is an amount equal to 50 percent of the

				qualified housing expenses paid by the employer during the taxable year if such

				expenses are furnished pursuant to a program described in subsection

				(b).

							(2)Per employee

				limitation

								(A)In

				generalThe aggregate amount

				of qualified housing expenses taken into account with respect to any eligible

				employee for any taxable year shall not exceed, when added to any qualified

				housing expenses taken into account for any preceding taxable year with respect

				to such employee—

									(i)in the case of homeownership assistance,

				the lesser of $10,000 or 6 percent of the purchase price of such employee's

				principal residence, and

									(ii)in the case of rental assistance,

				$2,000.

									(B)Inflation

				adjustment

									(i)In

				generalIn the case of any

				taxable year beginning after 2006, each dollar amount referred to in

				subparagraph (A) shall be increased by an amount equal to—

										(I)such dollar amount, multiplied by

										(II)the cost-of-living adjustment determined

				under section (1)(f)(3) for the calendar year in which the taxable year begins,

				by substituting 2005 for 1992.

										(ii)RoundingIf any amount as adjusted under clause (i)

				is not a multiple of $50, such amount shall be rounded to the nearest multiple

				of $50.

									(b)Housing

				assistance programFor

				purposes of this section, a housing assistance program is a separate written

				plan of an employer for the exclusive benefit of such employer's employees to

				provide the qualified housing expenses of such employees and which meets

				requirements similar to the requirements of paragraphs (2) through (6) of

				section 127(b).

						(c)Definitions and

				special rulesFor purposes of

				this section—

							(1)Eligible

				employeeThe term

				eligible employee means any individual—

								(A)employed by an employer,

								(B)whose household income does not exceed 120

				percent of the area median gross income (adjusted for household size) for the

				area in which the housing is located, and

								(C)in the case of homeownership assistance,

				who is a qualified homebuyer.

								If the housing with respect to such

				employee is located in a high housing cost area (as defined in section

				143(f)(5)(C)), the income limitation under subparagraph (B) shall be adjusted

				(but not reduced) by the application of the rule under section 143(f)(5) by

				substituting 120 percent for 115 percent in

				subparagraph (B)(I) thereof.(2)Qualified

				housing expenses

								(A)In

				generalThe term

				qualified housing expenses means rental assistance or

				homeownership assistance towards the lease or purchase of housing.

								(B)Rental

				assistanceThe term

				rental assistance means assistance with security deposits and

				rental payments.

								(C)Homeownership

				assistanceThe term

				homeownership assistance means assistance for the purchase of a

				principal residence, including—

									(i)payment of qualified acquisition costs (as

				defined in section 72(t)(8)(C)),

									(ii)providing (or reducing the costs of)

				financing, including the funding of a permanent interest rate buydown,

									(iii)contributions to second mortgage pools or

				low interest loan programs accessible to eligible employees,

									(iv)mortgage guarantee programs for the

				repayment of any loans in default that are secured by an eligible employee and

				guaranteed by the employer,

									(v)contributions to eligible employee savings

				plans, including Individual Development Accounts (within the meaning of section

				404(h) of the Social Security Act), designated exclusively for the purchase of

				a home, and

									(vi)contributions to homebuyer education and

				homeownership counseling of eligible employees.

									(3)Principal

				residenceThe term

				principal residence has the same meaning as when used in section

				121, except such term shall not include a residence with a purchase price

				exceeding the greater of—

								(A)90 percent of the average area purchase

				price applicable to the residence, or

								(B)3.5 times the family income limit

				applicable to the eligible employee under paragraph (1)(B).

								(4)Qualified

				homebuyer

								(A)In

				generalThe term

				qualified homebuyer means—

									(i)any first-time homebuyer, or

									(ii)any individual if such individual (and if

				married, such individual’s spouse) had no present ownership in a principal

				residence located within 50 miles of the individual's employer during the

				2-year period ending on the date of the purchase of the principal residence to

				which this section applies.

									(B)First-time

				homebuyerThe term

				first-time homebuyer means any individual if such individual (and

				if married, such individual’s spouse) had no present ownership in a principal

				residence during the 2-year period ending on the date of the purchase of the

				principal residence to which this section applies.

								(C)One-time

				onlyIf an individual is

				treated as a qualified homebuyer with respect to any principal residence, such

				individual may not be treated as a qualified homebuyer with respect to any

				other principal residence.

								(5)Applicable

				rulesRules similar to the

				rules under paragraphs (3), (4), and (5)(A) of section 127(c) shall apply for

				the purposes of this section.

							(d)Treatment of

				employers not able to use entire credit

							(1)Allowance of

				creditExcept as otherwise

				provided in this subsection any credit allowable under subsection (a) to any

				employer described in paragraph (2)(C) may be transferred as provided in this

				subsection and the determination as to whether the credit is allowable shall be

				made without regard to the tax-exempt status of the employer.

							(2)Transfer of

				credit

								(A)In

				generalAn employer described

				in subparagraph (C) may transfer any credit to which paragraph (1) applies

				through an assignment to any other person. Such transfer may be revoked only

				with the consent of the Secretary.

								(B)RegulationsThe Secretary shall prescribe such

				regulations as necessary to ensure that any credit described in subparagraph

				(A) is assigned once and not reassigned by such other person.

								(C)Employer

				describedAn employer is

				described in this subparagraph if the employer is—

									(i)a State or political subdivision thereof,

				the District of Columbia, a possession of the United States, or an agency or

				instrumentality of any of the foregoing,

									(ii)an Indian tribal government (within the

				meaning of section 7871) or any agency or instrumentality thereof, or

									(iii)any entity exempt from taxation under

				section 501(a).

									(D)Transfer

				proceeds treated as arising from essential government functionAny proceeds derived by a person described

				in clause (i) or (ii) of subparagraph (C) from the transfer under subparagraph

				(A) of any credit to which paragraph (1) applies shall be treated as arising

				from the exercise of an essential government function.

								(E)Credit not

				incomeAny transfer under

				subparagraph (A) of any credit to which paragraph (1) applies shall not be

				treated as income for purposes of section

				501(c)(12).

								.

			(b)Credit allowed

			 as part of general business creditSection 38(b) of the Internal Revenue Code

			 of 1986 (defining current year business credit) is amended by striking

			 plus at the end of paragraph (18), by striking the period at the

			 end of paragraph (19) and inserting , plus, and by adding at the

			 end the following new paragraph:

				

					(20)the employer-provided employee housing

				assistance credit determined under section

				45J(a).

					.

			(c)Conforming

			 amendments

				(1)Subsection (c) of section 196 of the

			 Internal Revenue Code of 1986 is amended by striking and at the

			 end of paragraph (11), by striking the period at the end of paragraph (12) and

			 inserting , and, and by adding at the end the following new

			 paragraph:

					

						(13)the employer-provided employee housing

				assistance credit determined under section

				45J(a).

						.

				(2)The table of sections for subpart D of part

			 IV of subchapter A of chapter 1 of such Code is amended by adding at the end

			 the following new item:

					

						

							Sec. 45J. Employer-provided

				employee housing

				assistance.

						

						.

				(d)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after December 31,

			 2005.

			4.Exclusion from income

			 of employer-provided employee housing assistance

			(a)In

			 generalPart III of

			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 items specifically excluded from gross income) is amended by inserting after

			 section 139A the following new section:

				

					139B.Employee housing

				assistance programs

						(a)Exclusion from

				gross income

							(1)In

				generalGross income of an

				eligible employee does not include amounts paid or incurred by the employer of

				such employee for qualified housing expenses provided to the employee if the

				assistance is furnished pursuant to a program described in subsection

				(b).

							(2)Limitation

								(A)In

				generalThe aggregate amount

				of qualified housing expenses which may be excluded under paragraph (1) with

				respect to any eligible employee for any taxable year shall not exceed, when

				added to any qualified housing expenses excluded in any preceding taxable year

				with respect to such employee—

									(i)in the case of homeownership assistance,

				the lesser of $10,000 or 6 percent of the purchase price of such employee's

				principal residence, and

									(ii)in the case of rental assistance,

				$2,000.

									(B)Inflation

				adjustment

									(i)In

				generalIn the case of any

				taxable year beginning after 2006, each dollar amount referred to in

				subparagraph (A) shall be increased by an amount equal to—

										(I)such dollar amount, multiplied by

										(II)the cost-of-living adjustment determined

				under section (1)(f)(3) for the calendar year in which the taxable year begins,

				by substituting 2005 for 1992.

										(ii)RoundingIf any amount as adjusted under clause (i)

				is not a multiple of $50, such amount shall be rounded to the nearest multiple

				of $50.

									(b)Housing

				assistance programFor

				purposes of this section, a housing assistance program is a separate written

				plan of an employer for the exclusive benefit of such employer's employees to

				provide the qualified housing expenses of such employees and which meets

				requirements similar to the requirements of paragraphs (2) through (6) of

				section 127(b).

						(c)Definitions;

				special rulesFor purposes of

				this section—

							(1)In

				generalAny term used in

				section 45J which is also used in this section shall have the same meaning as

				given such term by section 45J.

							(2)Applicable

				rulesRules similar to the

				rules under paragraphs (3), (4), and (5)(A) of section 127(c) shall apply for

				purposes of this section.

							(3)Basis

				adjustmentFor purposes of

				this subtitle, if an exclusion is allowed under subsection (a) with respect to

				a residence, the basis of such residence shall be reduced by the amount of the

				exclusion.

							.

			(b)Reporting

			 requirementsSubsection

			 (d)(1) of section 6039D of the Internal Revenue Code of 1986 (relating to

			 returns and records with respect to certain fringe benefit plans) is amended by

			 striking or 137 and inserting 137, or

			 139B.

			(c)Conforming

			 amendments

				(1)The table of sections for part III of

			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by

			 inserting after the item relating to section 139A the following new

			 item:

					

						

							Sec. 139B. Employee housing

				assistance

				programs.

						

						.

				(2)Subsection (a) of section 1016 of such Code

			 (relating to adjustments to basis) is amended by striking and at

			 the end of paragraph (30), by striking the period at the end of paragraph (31)

			 and inserting , and, and by adding at the end the following new

			 paragraph:

					

						(32)in the case of a residence with respect to

				which amounts were excluded from income under section 139B, to the extent

				provided in section

				139B(c)(3).

						.

				(d)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning December 31, 2005.

			5.Grants to cover

			 employer-assisted housing program costs

			(a)Grants

			 authorized

				(1)In

			 generalThe Secretary may

			 award a grant to an eligible entity to pay—

					(A)the operating costs of administering an

			 employer-assisted housing program;

					(B)for technical assistance provided by the

			 eligible entity to an employer in connection with such a program; and

					(C)for costs associated with promoting,

			 publicizing, or otherwise attempting to distribute information relating to such

			 a program.

					(2)DurationGrants may be awarded under this subsection

			 during fiscal years 2006, 2007, and 2008.

				(3)Award

			 basisThe Secretary shall

			 award grants under this section on a competitive basis.

				(b)Eligible

			 entitiesTo be eligible to

			 receive a grant under this section, an entity shall demonstrate that it

			 is—

				(1)a nonprofit housing organization with a

			 relevant mission and demonstrated track record in housing counseling or

			 employer-assisted housing contracted by an employer to assist the employer in

			 establishing or maintaining an employer-assisted housing program; or

				(2)a city, county, town, township, parish,

			 village, hamlet, or other general purpose political subdivision of a State that

			 seeks to establish or maintain, or otherwise participate in an

			 employer-assisted housing program for its own employees.

				(c)ApplicationEach eligible entity seeking a grant under

			 this section shall submit an application to the Secretary at such time, in such

			 manner, and containing such information as the Secretary may require.

			(d)Limitation on

			 use of fundsA grant awarded

			 to an eligible entity under this section shall be used only for the purposes

			 described under subsection (a).

			(e)Reports

				(1)In

			 generalEach eligible entity

			 receiving a grant under this section shall annually prepare and submit to the

			 Secretary a report that describes the—

					(A)amount of grant funds expended during the

			 year;

					(B)total amount—

						(i)of funds expended during the year to

			 administer an employer-assisted housing program; and

						(ii)of down payment assistance provided by such

			 a program;

						(C)total number of employees utilizing such a

			 program;

					(D)number of employees utilizing such a

			 program—

						(i)who are time homebuyers;

						(ii)who are previous homeowners; and

						(iii)who live in high-cost housing areas;

						(E)average—

						(i)income of employees utilizing such a

			 program;

						(ii)age of employees utilizing such a program;

			 and

						(iii)cost of a home purchased under such a

			 program;

						(F)ethnicity of employees utilizing such a

			 program; and

					(G)number of housing units affected by such a

			 program.

					(2)Clearinghouse

			 and dissemination

					(A)In

			 generalNot later than 1 year

			 after the date of enactment of this Act, the Secretary shall establish a

			 national clearinghouse, including a website, designed—

						(i)to provide information about

			 employer-assisted housing programs to—

							(I)Federal, State, and local government

			 entities; and

							(II)interested groups, businesses, persons, and

			 organizations; and

							(ii)to collect and disseminate the information

			 gathered from the reports required under paragraph (1).

						(B)WebpostingThe Secretary shall ensure that—

						(i)each report submitted under paragraph (1)

			 is posted to the website of the national clearinghouse established under

			 subparagraph (A); and

						(ii)the website of the Department of Housing

			 and Urban Development provides a hyperlink to such reports on the website of

			 the national clearinghouse.

						(f)DefinitionsAs used in this section:

				(1)SecretaryThe term Secretary means the

			 Secretary of Housing and Urban Development.

				(2)Nonprofit

			 housing organizationThe term

			 nonprofit housing organization means any organization

			 that—

					(A)the Internal Revenue Service has ruled is

			 exempt from income taxation under paragraphs (3), (4), or (5) of section 501(c)

			 of the Internal Revenue Code of 1986; and

					(B)has as its stated purpose to produce,

			 maintain, operate, or promote affordable housing.

					(g)Authorization

			 of appropriationsThere are

			 authorized to be appropriated $5,000,000 for each of fiscal years 2006, 2007,

			 and 2008 to carry out this section, which shall remain available until

			 expended.

			6.Evaluation of

			 employer-assisted housing programs

			(a)In

			 generalA study of

			 employer-assisted programs shall be carried out in accordance with subsection

			 (b) for the purposes of evaluating the effects of the tax benefits provided

			 under sections 3 and 4 and the grant program established under section 5

			 on—

				(1)such programs; and

				(2)the private sector resources leveraged to

			 further fund such programs.

				(b)National

			 evaluation

				(1)In

			 generalThe Comptroller

			 General of the United States (in this section referred to as the

			 Comptroller General) shall conduct the study required under

			 subsection (a).

				(2)RequirementsThe study required under subsection (a)

			 shall include an analysis and summary of—

					(A)the total number of—

						(i)employers participating in

			 employer-assisted housing programs;

						(ii)States that have enacted employer-assisted

			 housing program legislation; and

						(iii)States considering enacting such

			 legislation;

						(B)the extent to which Federal funds are being

			 used to support employer-assisted housing programs;

					(C)the size and nature of existing Federal,

			 State, and private employer-assisted housing programs;

					(D)the types of assistance offered to

			 employees under employer-assisted housing programs;

					(E)the distribution of employers offering

			 employer-assisted housing programs, including a review of the—

						(i)geographic distribution of such

			 employers;

						(ii)industry distribution of such employers;

			 and

						(iii)size distribution of such employers;

						(F)the extent to which employer-assisted

			 housing programs are located in high-cost housing

			 markets;

					(G)the extent to which employers are able to,

			 and have made, use of the tax benefits provided under this Act;

					(H)the information contained in the reports

			 submitted under section 5(e);

					(I)any other information that the Comptroller

			 General determines would be relevant and helpful to the Secretary of Housing

			 and Urban Development (in this section referred to as the

			 Secretary) in evaluating the effects of the tax benefits

			 provided under sections 3 and 4 and the grant program established under section

			 5.

					(c)ConsultationIn conducting the study required under

			 subsection (a), the Comptroller General shall consult with—

				(1)appropriate Federal, State, and local

			 government entities; and

				(2)interested groups, businesses, persons,

			 universities, and organizations.

				(d)Report

				(1)Interim

			 reportNot later than January

			 1, 2008, the Comptroller General shall submit to the Secretary an interim

			 report on the findings of the study required under subsection (a).

				(2)Final

			 reportNot later than

			 December 31, 2009, the Comptroller General shall submit to the Secretary a

			 final report that describes—

					(A)the findings of the study required under

			 subsection (a); and

					(B)any conclusions and recommendations of such

			 study.

					(e)Authorization

			 of appropriationsThere are

			 authorized to be appropriated $1,000,000 to carry out this section.

			

